Wydy, J.
The appellees move to dismiss this appeal because there never was an order of appeal on motion entered on the minutes of the *650court and no appeal was granted on petition. We find no order of appeal in tlie record.
The judgment was signed on nineteenth December, 1302, but the transcript was only fded in this court on fourth September, 1807. .On the same day the affidavit of tlie judge was filed, stating that the appeal was granted on motion in open court, and if not entered on the minutes of the court it was an omission of tlie clerk. If the clerk omitted to enter tlie motion and order of appeal on the minutes of the court, the appellant could have caused the entry to be made, nano pro tune, at a subsequent term of the court. 6 A. 707. It does not appear that this has ever been done, and the motion must therefore prevail.
It is ordered that this appeal bo dismissed at appellant’s costs.